JAMES R. DOWD, Judge.
The Director of Revenue (“Director”) appeals from a judgment of the Circuit Court of St. Louis City. This judgment reinstated Mr. Atkins’s driver’s license and assessed costs against the Director.
“Absent a statute to the contrary, costs are not recoverable from the state in its own courts.” Reed v. Director of Revenue, 834 S.W.2d 834, 837 (Mo.App.1992). Section 536.087.1 RSMO 1994 provides for recovering costs against the state; however, driver’s license proceedings are excluded from this statute by Section 536.085.1 RSMo 1994. Furthermore, Mr. Atkins conceded this issue at oral argument. Point granted.
The Director also contends that the trial court erred in finding that Officer Williams did not have reasonable grounds to arrest Mr. Atkins. We disagree.
In reviewing a court-tried case, we must sustain the judgment below unless there is no substantial evidence to support it, it is against the weight of the evidence, it erroneously declares the law, *429or it erroneously applies the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). We must accept all evidence and inferences supporting the judgment and disregard all evidence and inferences to the contrary. Gibson v. Adams, 946 S.W.2d 796, 800 (Mo.App. E.D.1997).
There is substantial evidence to support the trial court’s judgment. The judgment is not against the weight of the evidence. It does not erroneously apply the law. Point denied.
Pursuant to Rule 84.14, we affirm the judgment but amend it to delete the costs assessed to the Director.
GARY M. GAERTNER, J., concurs.
PAUL J. SIMON, J., concurs.